Exhibit 10.1

 

CHANGE OF CONTROL AGREEMENT

 

THIS AGREEMENT is entered into as of the date set forth below, by and between
Village Bank and Trust Financial Corp., a Virginia corporation (the
“Corporation”), and Donald M. Kaloski, Jr. (the “Executive”) and is made
effective May 1, 2018 (the “Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, the Corporation desires to provide the Executive with the opportunity
to receive severance protection in connection with a Change of Control of the
Corporation (as defined herein) on the terms and conditions set forth herein
and, for purpose of effecting the same, the Board of Directors of the
Corporation (the “Board”) has approved this Change of Control Agreement and
authorized its execution and delivery on the Corporation’s behalf to the
Executive;

 

WHEREAS, the Executive has significant experience serving in senior bank
management positions, and the Corporation desires to retain the Executive as a
key executive officer of the Corporation whose dedication, availability, advice
and counsel to the Corporation is deemed important to the Board, the Corporation
and its stockholders;

 

WHEREAS, Corporation recognizes that the possibility of a Change of Control
exists, and the uncertainty and questions that it may raise among management may
result in the departure or distraction of management personnel to the detriment
of the Corporation and its shareholders;

 

WHEREAS, the Corporation wishes to retain such well-qualified executives, and it
is in the best interests of the Corporation and of the Executive to secure the
services of the Executive to continue employment with the Corporation and/or its
affiliates or successors in interest by merger or acquisition through and after
a Change of Control by providing reasonable employment security to Executive and
to recognize the prior service of Executive in the event of a Change of Control;

 

NOW, THEREFORE, to assure the Corporation of the Executive’s dedication, the
availability of Executive’s advice and counsel to the Corporation, and to induce
the Executive to remain in the employ of the Corporation and for other good and
valuable consideration, the receipt and adequacy whereof each party hereby
acknowledges, the Corporation and the Executive hereby agree as follows:

 

1.TERM, EXTENSIONS OF TERM, AND CONTINUING OBLIGATIONS:

 

(a)This Agreement will be effective on the Effective Date set forth above and
will expire at the end of the calendar day on May 1, 2020, provided that this
Agreement may be extended for an additional period of up to 24 months at the
discretion of the Board. If the Board desires to extend this Agreement, it shall
provide the Executive with at least 15 days’ written notice of the applicable
period of such extension. Unless Executive notifies the Company in writing prior
to commencement of the extended term that the Executive does not agree to the
extension, the Agreement will continue in effect until the expiration date set
by the Board in its notice.

 

(b)The parties intend that the covenants and restrictions in Sections 6 and 13
be enforceable against Executive regardless of the reason that Executive’s
employment by the Corporation may terminate and that such covenants and
restrictions shall be enforceable against Executive even if this Agreement
expires. The existence of any claim or cause of action by the Executive against
the Corporation, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Corporation of the restrictive
covenants and confidentiality requirements set forth in Sections 6 and 13 of
this Agreement.

 



 

 

 

2.CHANGE OF CONTROL:

 

(a)If the Executive’s employment:

 

(i) is terminated by the Corporation without Cause (and other than on account of
the Executive’s death or “Incapacity” as described in Section 4) within twelve
(12) months following a Change of Control, or

 

(ii) is terminated by Executive following a reduction in Executive’s base salary
of at least 10%, which salary reduction and termination occur within twelve (12)
months following a Change of Control,

 

then, provided that the Executive signs a release and waiver of claims
reasonably satisfactory to the Corporation (to be provided to the Executive no
later than the date of the Executive’s termination), and such release and waiver
has become effective no more than 30 days following Executive’s termination, the
Executive shall receive a lump sump payment equal to nine (9) months of
Executive’s monthly base salary (as in effect (x) on Executive’s termination
date, or (y) immediately prior to the Change of Control, whichever is greater).
Such payment shall be made on the first regularly scheduled payroll date that is
at least 30 days following Executive’s termination.

 

(b)For purposes of this Agreement, a “Change of Control” shall mean (i) the
acquisition by any “person” or “group” (as defined in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (“Exchange Act”)), other than the
Corporation, any subsidiary of the Corporation or any employee benefit plan of
the Corporation or any Corporation subsidiary, directly or indirectly, as
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Corporation representing fifty percent (50%) or more of either
the then outstanding shares of common stock or the combined voting power of the
then outstanding securities of the Corporation; (ii) either a majority of the
directors of the Corporation elected at the Corporation’s most recent annual
stockholders meeting shall have been nominated for election other than by or at
the direction of the “incumbent directors” of the Corporation, or the “incumbent
directors” shall cease to constitute a majority of the directors of the
Corporation (the term “incumbent director” shall mean any director who was a
director of the Corporation on May 1, 2018 and any individual who becomes a
director of the Corporation subsequent to May 1, 2018 and who is elected or
nominated by or at the direction of at least two-thirds of the then incumbent
directors); (iii) the Corporation consummates a reorganization, merger, share
exchange, consolidation or other business combination (a “Reorganization”) with
any other “person” or “group” (as defined in Sections 13(d) and 14(d) of the
Exchange Act) or affiliate thereof, other than a Reorganization that would
result in the outstanding common stock of the Corporation immediately prior
thereto continuing to represent, either by remaining outstanding or by being
converted into common stock of the surviving entity or a parent or affiliate
thereof, at least fifty percent (50%) of the common stock of the Corporation or
such surviving entity or a parent or affiliate thereof outstanding immediately
after the Reorganization; or (iv) a plan of complete liquidation of the
Corporation or an agreement for the sale or disposition by the Corporation of
all or substantially all of the Corporation’s assets.

 

(c)The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement under Section 2(a) by seeking other employment or
otherwise.

 

3.DEATH: In the event of the Executive’s death prior to becoming entitled to a
payment under Section 2(a), this Agreement (if not previously terminated) shall
terminate as of the date of death without any further obligation on the part of
the Corporation under this Agreement.

 

4.ILLNESS: In the event the Executive is unable to perform the essential
functions of Executive’s job, with or without reasonable accommodations, for a
period of four (4) consecutive months by reason of illness or other physical or
mental disability (“Incapacity”), the Corporation may terminate this Agreement
by written notice to Executive (which notice may take effect immediately)
without further or additional compensation being due the Executive from the
Corporation pursuant to this Agreement. Notwithstanding any other provision in
this Agreement, the Corporation will comply with the Americans with Disabilities
Act and Family Medical Leave Act.

 



 2 

 

 

5.CAUSE; REGULATORY TERMINATION:

 

(a)For purposes of this Agreement, “Cause” shall mean the Executive’s unlawful
or unethical business conduct, dishonesty, willful violation of any law, rule,
or regulation (other than traffic violations or similar offenses), the
Executive’s material violation of the Corporation’s work rules, Code of Ethics
or policies, or the Executive’s material breach of this Agreement. Cause shall
not exist based on the Executive’s material violation of the Corporation’s work
rules, Code of Ethics or policies, unless the Board has first provided him
written notice of any such failure or breach and a reasonable period of time,
not less than ten (10) days, in which to remedy such failure or breach.

 

(b)If the Executive is suspended and/or prohibited from participating in the
conduct of the Corporation’s affairs by a notice served under the Federal
Deposit Insurance Act or any other regulatory authority, the Corporation’s
obligations under this Agreement shall be terminated and the Corporation
thereafter shall have no obligation to make any payments under this Agreement.

 

6.COVENANTS:

 

(a)During the term of this Agreement and, if the Executive’s employment with the
Corporation ceases for any reason during the term of this Agreement, for the
longer of:

 

(x) nine (9) months from and after the date that the Executive is (for any
reason) no longer employed by the Corporation; or

 

(y) nine (9) months from the date of entry by a court of competent jurisdiction
of a final judgment enforcing this covenant in the event of a breach by the
Executive,

 

the Executive will not, directly or indirectly, on behalf of the Executive or
any other person or entity (i) solicit or induce, or attempt to solicit or
induce any person then employed by the Corporation to terminate the employee’s
employment with the Corporation or (ii) solicit or divert away or attempt to
solicit or divert away any Customer of the Corporation for the purpose of
selling or providing Competitive Services, provided the Corporation is then
still engaged in the sale or provision of Competitive Services.

 

(b)For purposes of this Agreement, the term “Customer” means any individual or
entity to whom or to which the Corporation provided Competitive Services within
the two years prior to the Executive’s solicitation or diversion away or attempt
to do either (“prohibited action”), or if the prohibited action occurs after the
termination of Executive’s employment with the Corporation, then within the two
years prior to the date Executive’s employment terminates, and: (i) with whom or
with which the Executive had direct contact in connection with the provision of
such Competitive Services by the Corporation; or (ii) about whom or which the
Executive learned confidential information by way of Executive’s employment with
the Corporation.

 

(c)For purposes of this Agreement, “Competitive Services” means providing
commercial and consumer financial products and services that, as of the date of
this Agreement or (if the prohibited action occurs after the termination of
Executive's employment) as of the date of termination of employment, are
provided to Customers of the Corporation, whether such services are provided
directly by the Corporation or by others under a contractual arrangement with
the Corporation.

 

(d)The Executive agrees that the covenants in this Section 6 are reasonably
necessary to protect the legitimate interests of the Corporation, are reasonable
with respect to time and do not interfere with the interests of the public. The
Executive further agrees that the descriptions of the covenants contained in
this Section 6 are sufficiently accurate and definite to inform the Executive of
the scope of the covenants. Finally, the Executive agrees that the consideration
set forth in this Agreement is full, fair and adequate to support the
Executive’s obligations hereunder and the Corporation’s rights hereunder. The
Executive acknowledges that in the event the Executive’s employment with the
Corporation is terminated for any reason, the Executive will be able to earn a
livelihood without violating such covenants.

 



 3 

 

 

(e)The parties intend that the covenants contained in this Section 6 to be
completely severable and independent, and any invalidity or unenforceability of
any one or more such covenants will not render invalid or unenforceable any one
or more of the other covenants. The parties further agree that, if the scope or
enforceability of a covenant contained in this Section 6 is in any way disputed
at any time, and if permitted by applicable law and public policy, a court or
other trier of fact may modify and reform such provision to substitute such
other terms as are reasonable to protect the Corporation’s legitimate business
interests.

 

(f)The Executive agrees that, given the nature of the positions held by the
Executive with the Corporation, each and every one of the covenants and
restrictions set forth in this Agreement above are reasonable in scope, length
of time and geographic area and are necessary for the protection of the
significant investment of the Corporation in developing, maintaining and
expanding its business. Accordingly, the parties hereto agree that in the event
of any breach by the Executive of any of the provisions of Sections 6 and/or 13
of this Agreement that monetary damages alone will not adequately compensate the
Corporation for its losses and, therefore, that it shall be entitled to any and
all legal or equitable relief available to it, specifically including, but not
limited to, injunctive relief, and the Executive shall be liable for all
damages, including actual and consequential damages, costs and expenses, and
legal costs and actual attorneys fees incurred by the Corporation as a result of
taking action to enforce, or recover for any breach of Section 6 and/or 13.

 

(g)Notwithstanding anything in this Agreement to the contrary, the restrictive
covenants described in this Section 6 shall apply if the Executive experiences a
termination of employment with the Corporation for any reason, with or without a
Change of Control, during the term of the Agreement.

 

(h)For purposes of this Section 6, the term “Corporation” means the Corporation
and any parent or subsidiary entity with respect to the Corporation.

 

7.NOTICES: For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 



If to the Executive:   Donald M. Kaloski, Jr.
3393 Lake Pines Place
Powhatan, Virginia 23139           If to the Corporation:   Craig D. Bell,
Esquire
Chairman of Village Bank and Trust Financial Corp.


McGuireWoods LLP

Gateway Plaza

800 East Canal Street

Richmond, Virginia 23219-3916

          With a copy to:  

Deborah M. Golding

Vice President, Corporate Secretary

Village Bank and Trust Financial Corp.

P.O. Box 330

Midlothian, Virginia 23113

 

  

or at such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 



 4 

 

 

8.MODIFICATION, WAIVERS, APPLICABLE LAW: No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing, signed by the Executive and on behalf of the Corporation
by such officer as may be specifically designated by the Board. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provision or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party, which are not set forth
expressly in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Virginia.

 

9.INVALIDITY, ENFORCEABILITY: The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

10.SUCCESSOR RIGHTS: This Agreement shall inure to the benefit of and be
enforceable by the successors of the Corporation and Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Executive’s executor or, if there is no such executor, to
Executive’s estate.

 

11.HEADINGS: Descriptive headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision hereof.

 

12.ARBITRATION: With the exception of Sections 6 and 13 and the enforcement of
those sections in accordance with Section 6(f), all other claims under this
Agreement will be resolved by binding arbitration. Any dispute, controversy or
claim arising under or in connection with this Agreement shall be settled
exclusively by arbitration, in Richmond, Virginia in accordance with the
Employment Arbitration Rules and Procedures Rules of JAMS then in effect. The
Corporation shall pay all administrative fees associated with such arbitration.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. Unless otherwise provided in the rules of the American Arbitration
Association, the arbitrators shall, in their award, allocate between the parties
the costs of arbitration, which shall include reasonable attorneys’ fees and
expenses of the parties, as well as the arbitrator’s fees and expenses, in such
proportions as the arbitrator deems just.

 

13.CONFIDENTIALITY: Executive covenants and agrees that any and all proprietary
information maintained as confidential by the Corporation and concerning the
customers or businesses and services of the Corporation of which Executive has
knowledge as a result of Executive’s association with the Corporation in any
capacity, shall be deemed confidential in nature and shall not, without the
proper written consent of the Corporation, be directly or indirectly used,
disseminated, disclosed or published by the Executive to third parties other
than in connection with the usual conduct of the business of the Corporation, or
as required by law or the Corporation’s Code of Ethics. Such information shall
expressly include, but shall not be limited to, confidential and proprietary
information concerning the Corporation’s trade secrets within the meaning of the
Virginia Trade Secrets Act, business operations, business records, documented
customer lists or other confidential customer information. Upon termination of
employment, the Executive shall deliver to the Corporation all property in
Executive’s possession which belongs to the Corporation including all originals
and copies of documents, forms, records or other information, in whatever form
it may exist, concerning the Corporation or its business, customers, products or
services. This Section 13 shall not be applicable to any information which,
through no misconduct or negligence of Executive, has been disclosed to the
public by anyone other than Executive.

 

14.409A COMPLIANCE:

 

(a)The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code (“Code”) Section 409A, or satisfy an exemption
(e.g., involuntary separation pay) thereunder, and this Agreement shall be
administered and interpreted accordingly. To the maximum extent permitted under
Code Section 409A, the terms of this Agreement, including, without limitation,
“termination” and “termination of employment,” and similar terms, shall be
interpreted to comply with Section 409A or an applicable exemption. In no event
whatsoever shall the Corporation be liable for any additional tax, interest or
penalty that may be imposed on the Executive by Code Section 409A or damages for
failing to comply with Code Section 409A.

 

 5 

 

 

(b)Notwithstanding any other payment schedule provided herein to the contrary,
if the Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
the remainder of this Subsection 14(b) shall apply. With regard to any payment
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment shall be made on the date
which is the earlier of (x) the expiration of the six (6)-month period measured
from the date of such ‘separation from service’ of the Executive, and (y) the
date of the Executive’s death (the “Delay Period”) to the extent required under
Code Section 409A. Upon the expiration of the Delay Period, all payments delayed
pursuant to this Section 14 (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid to the
Executive in a lump sum, and all remaining payments due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.

 

(c)For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

 

(d)In no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be offset by any other payment
pursuant to this Agreement or otherwise.

 

15.REGULATORY REQUIREMENTS AND CLAWBACK: Notwithstanding anything contained in
this Agreement to the contrary, it is understood and agreed that the Corporation
(or any of its successors in interest) shall not be required to make any payment
or take any action under this Agreement if:

 

(a)such payment or action is prohibited by any governmental agency having
jurisdiction over the Corporation or any of its subsidiaries or affiliates
(hereinafter referred to as “Regulatory Authority”) because the Corporation or
any of its subsidiaries or affiliates is declared by such Regulatory Authority
to be insolvent, in default or operating in an unsafe or unsound manner; or

 

(b)such payment or action (i) would be prohibited by or would violate any
provision of state or federal law applicable to the Corporation or its
subsidiaries or affiliates, including, without limitation, the Emergency
Economic Stabilization Act of 2008 and the Federal Deposit Insurance Act, each
as now in effect or hereafter amended, (ii) would be prohibited by or would
violate any applicable rules, regulations, orders or statements of policy,
whether now existing or hereafter promulgated, of any Regulatory Authority, or
(iii) otherwise would be prohibited by any Regulatory Authority.

 

(c)Executive agrees that any incentive based compensation or award that
Executive receives, or has received, from the Corporation under this Agreement
or otherwise, will be subject to clawback by the Corporation as may be required
by applicable law or stock exchange listing requirement and on such basis as the
Board determines, but in no event with a look-back period of more than three
years, unless required by applicable law or stock exchange listing requirement.

 

16.POSSIBLE REDUCTION IN PAYMENT AND BENEFITS: No amounts will be payable and no
benefits will be provided under this Agreement to the extent that such payments
or benefits, together with other payments or benefits under other plans,
agreements or arrangements, would make the Executive liable for the payment of
an excise tax under Code Section 4999 or any successor provision. The amounts
otherwise payable and the benefits otherwise to be provided under this Agreement
shall be reduced in a manner determined by the Corporation (by the minimum
possible amount) that is consistent with the requirements of Code Section 409A
until no amount payable to the Executive will be subject to such excise tax. All
calculations and determinations under this Section 16 shall be made by an
independent accounting firm or independent tax counsel appointed by the
Corporation (the “Tax Advisor”) whose determinations shall be conclusive and
binding on the Corporation and the Executive for all purposes. The Tax Advisor
may rely on reasonable, good faith assumptions and approximations concerning the
application of Code Section 280G and Code Section 4999. The Corporation shall
bear all costs of the Tax Advisor.

 

(Signatures appear on the following page)

 



 6 

 

 


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 



  EXECUTIVE         By: /s/ Donald M. Kaloski, Jr.     Donald M. Kaloski, Jr.  
      Date: May 22, 2018

 

  VILLAGE BANK AND TRUST FINANCIAL CORP.         By: /s/ William G. Foster    
William G. Foster     President and Chief Executive Officer         Date: May
22, 2018



 



 7 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 